NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 18 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SHIKEB SADDOZAI,                                No.    20-17488

                Plaintiff-Appellant,            D.C. No. 5:18-cv-04511-BLF

 v.
                                                MEMORANDUM*
CARLOS G. BOLANOS, Sheriff;
MAGUIRE CORRECTIONAL FACILITY;
SCOTT KIRKPATRICK; SAN MATEO
COUNTY JAIL; CORRECTIONAL
HEALTH SERVICES; AMANDA, Nurse
Practitioner, San Mateo County Jail;
SPENCER, Physician, San Mateo County
Jail; SHERIFF OF SAN MATEO; THE
CITY OF REDWOOD CITY,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Northern District of California
                  Beth Labson Freeman, District Judge, Presiding

                          Submitted February 15, 2022**

Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      California state prisoner Shikeb Saddozai appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004), and we affirm.

      The district court properly granted summary judgment because, under any

potentially applicable standard, Saddozai failed to raise a genuine dispute of

material fact as to whether defendants were deliberately indifferent in providing

follow-up treatment for a gunshot wound. See id. at 1057-60 (explaining that a

prison official is deliberately indifferent only if he or she knows of and disregards

an excessive risk to inmate health; medical malpractice, negligence, or a difference

of opinion concerning the course of treatment does not amount to deliberate

indifference); see also Gordon v. County of Orange, 888 F.3d 1118, 1124-25 (9th

Cir. 2018) (setting forth objective deliberate indifference standard for Fourteenth

Amendment inadequate medical care claims brought by pretrial detainees).

      The district court did not abuse its discretion by denying Saddozai’s motions

for appointment of counsel because Saddozai did not demonstrate “exceptional

circumstances” warranting the appointment of counsel. See Cano v. Taylor, 739

F.3d 1214, 1218 (9th Cir. 2014) (setting forth standard of review and “exceptional

circumstances” standard for appointment of counsel).


                                          2                                      20-17488
      The district court did not abuse its discretion by denying Saddozai’s request

to extend the time for additional discovery before ruling on the motion for

summary judgment. See Tatum v. City & County of San Francisco, 441 F.3d 1090,

1100 (9th Cir. 2006) (explaining that a district court’s order denying additional

discovery is reviewed for an abuse of discretion, and a party seeking a continuance

under Rule 56 “must identify by affidavit the specific facts that further discovery

would reveal, and explain why those facts would preclude summary judgment”).

      The district court did not abuse its discretion by denying Saddozai’s requests

for injunctive relief because the district court lacked the authority to grant such

relief related to non-parties. See Zepeda v. U.S. I.N.S., 753 F.2d 719, 727 (9th Cir.

1983) (explaining that the scope of an injunction is limited to the parties in the

action).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           3                                      20-17488